No. 12261

         I N TdE SUPREME COURT O THE STATE O M N A A
                                F           F OTN




MIKE FOLEX,
                         P l a i n t i f f and Respondent,



GENEEUL M T R CORPORATION e t a l .
         OOS                                    ,
                         Defendants and A p p e l l a n t s ,



Appeal from:     D i s t r i c t Court o f t h e F i r s t J u d i c i a l D i s t r i c t ,
                 Honorable Gordon R. Bennett, Judge presidi.ng.

Counsel o f Record :
Submitted w i t h o u t argument.

        For Appellant :

               Marra & Wenz, Great F a l l s , Montana 59401.

        For Respondent :

               Loble, P i c o t t e , Loble, Pauly & Sternhagen, Helena,
                  Montana 59601.
               Je h n o ;
                - p e s n-                -%lewett br -Weaver, G r e a t - F2.&3*r
                  Montana 59401.



                                                        Submitted:           June 26, 1972.

                                                           ~ e c i - d e:
                                                                        d   JIJL 8 1972
                                                                                1
M r . J u s t i c e Frank I. Haswell d e l i v e r e d t h e Opinion of t h e Court.

          This i s an appeal by one of two defendants from an o r d e r
of t h e d i s t r i c t c o u r t of Lewis and Clark County denying i t s mo-
t i o n f o r a change of venue.
          P l a i n t i f f purchased a 1971 Chevrolet pickup, manufactured
by General Motors Corporation, from City Motor Co., Inc. of
Great F a l l s .    T h e r e a f t e r , p l a i n t i f f was i n j u r e d on an u n i d e n t i f i e d
road south of Helena when one of t h e f r o n t s p r i n g s broke and t h e
s t e e r i n g mechanism locked causing t h e pickup t o overturn,
          P l a i n t i f f f i l e d i n t h e d i s t r i c t c o u r t of L e w i s and Clark
County an a c t i o n f o r damages f o r h i s p e r s o n a l i n j u r i e s a g a h s t two
defendants:         General Motors Corporation, manufacturer of t h e pickup,
and C i t y Motor Co., I n c , t h e r e t a i l a u t o d e a l e r from whom p l a i n -
t i f f purchased t h e pickup.             The complaint contained seven counts,
some of which sounded i n t o r t and some of which sounded i n con-
tract.     L i a b i l i t y was a l l e g e d a g a i n s t both defendants based on
negligence, breach of warranty, and s t r i c t l i a b i l i t y (products
liability).
          Defendant General Motors Corporation ( h e r e i n a f t e r designated
G C was served by s e r v i c e of a copy of t h e summons and complaint
 M)
upon M. J. Hughes, i t s designated agent f o r s e r v i c e of process.
Defendant GMC i s a f o r e i g n corporation and Hughes i s a r e s i d e n t
of Lewis and Clark County, where s e r v i c e was made,
          Defendant C i t y Motor Co., I n c , ( h e r e i n a f t e r designated City
Motor) i s a r e t a i l automobile d e a l e r s h i p l o c a t e d i n Cascade County.
It f i l e d a motion f o r change of venue from Lewis and Clark County
t o Cascade County on two grounds:                      (1) That Cascade County i s t h e
residence of defendant C i t y Motor, and (2) t h a t t h e a l l e g e d neg-
l i g e n c e , breach of warranty, o r breach of c o n t r a c t could only have
occurred i n Cascade County.                  It a l s o f i l e d an a f f i d a v i t i n support
of its motion for change of venue to the effect that its residence
and principal place of business are in Cascade County and that it
is apparent from plaintiff's claim that the place where the contract
was made and the place where the alleged tort was committed was
Cascade County,
          Plaintiff filed an affidavit opposing any change of venue.
It averred that service was made on defendant GMC in Lewis and
Clark County, and that the injuries resulting from the breach of
warranty and negligence of defendant City Motor did not occur
in Cascade County.
          The district court denied defendant City ~otor's motion
for change of venue and City Motor now appeals,
          The controlling venue statute for civil actions such
as the instant case is section 93-2904, R.C,M, 1947, which pro-
vides :
          "Other actions, according to the residence of the parties,
          In all other cases the action shall be tried in the
          county in which the defendants, or any of them, may re-
          side at the commencement of the action, or where the
          plaintiff resides, and the defendants, or any of them,
          may be found; or, if none of the defendants reside in
          the state, or, if residing in the state, the county in
          which they so reside be unknown to the plaintiff, the
          same may be tried in any county which the plaintiff may
          designate in his complaint; and if any defendant or
          defendants may be about to depart from the state, such
          action may be tried in any county where either of the
          parties may reside, or service be had. Actions upon
          contracts may be tried in the county in which the con-
          tract was to be performed, and actions for torts in the
          county where the tort was committed; subject, however
          to the power of the court to change the place of trial
          as provided in this code,I1
          This statute was construed in Fraser v. Clark, 128 Mont.
160, 180, 273 P,2d 105, in this manner:
          "Notwithstanding the four subordinate clauses, the
          main clause of the first sentence of sec. 93-2904
          contemplates that ordinarily and when possible the
          action shall be tried in the county in which the
          defendants reside at the commencement of the action,
          the four subordinate clauses simply setting forth
          circumstances under which exceptions and departures
          from the general rule are permitted,"
         Thus the general rule governing venue of civil actions
is that the action shall be tried in the county in which the
defendants or any of them reside at the commencement of the
action.    Fraser v, Clark, supra; Bick v. Haidle, 156 Mont. 350,
480 P.2d 818 and cases cited therein,
          In order to maintain suit in another county than that of
defendant's residence, plaintiff must clearly show facts relied
upon to bring the case within one of the exceptions to the general
rule. Hidden Hollow Ranch v. Collins, 146 Mont. 321, 406 P.2d 365;
Rapp v, Graham, 145 Mont, 371, 401 P.2d 579.    In the instant case,
plaintiff contends that where the action is properly laid in the
county of residence of one of two codefendants, the other defendant
has no right to change of venue to the county of his residence,
citing Tassie v Continental Oil Co,, 228 F.Supp, 807, (D.C,Mont,
               .
1964).    Plaintiff contends the county of residence of defendant
GMC, a foreign corporation, is the county of residence of its
registered agent, in this case Lewis and Clark County,
         A foreign corporation does not acquire residence for venue
purposes in a particular county of this state by reason of designating
a resident of that county as its agent for service of process,
As far back as 1926, this Court held that unless a foreign corpor-
ation was given a domestic residence by statute, it remains a non-
resident of the state under the venue statutes and may be sued in
any county of the state, Pue v. Northern Pacific Ry. Co., 78 Mont,
40, 252 P,2d 313.     Again in 1928, this Court held that a foreign
corporation does not reside in any county of the state within the
meaning of the venue statutes and may be sued in any county. Hanlon
v. Great Northern Ry. Co., 83 Mont, 15, 268 P. 547.
         The most recent holding was in 1967, where in a situation
similar to the instant case we held that a statute requiring an
insurance company to appoint the insurance commissioner as its
    agent for service of process is not to be construed as giving a
    foreign insurance company residence in Lewis and Clark County for
    venue purposes, Truck Insurance Exchange v. National Farmers Union
    Property   &   Casualty Co,, 149 Mont, 387, 427 P,2d 50.
           Since these decisions, the legislature has enacted the
    Montana Business Corporation Act, Ch. 300, 1967 Session Laws,
    now sections 15-2201 through 15-22-140, R.C.M.     1947, We find
    nothing therein granting a foreign corporation residency in a
    particular county of this state for venue purposes by reason of
    the residency of its statutory agent for the service of process
    therein.
           The judgment of the district court is reversed.     This cause
    is remanded to the district court of Lewis and Clark County with
    directions to grant defendant City ~otor's motion for change
    of venue to Cascade County.



                                               Associate Justice




/     f P b f Justice




         Associate Vustices.